NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



NICHOLAS ST. CLAIRE THOMPSON, )
                                 )
           Appellant,            )
                                 )
v.                               )        Case No. 2D19-429
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )

Opinion filed November 1, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pinellas County; Philip J. Federico,
Judge.

Nicholas St. Claire Thompson, pro se.


PER CURIAM.


              Affirmed.


VILLANTI, SALARIO, and SMITH, JJ., Concur.